
	
		I
		112th CONGRESS
		2d Session
		H. R. 6301
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to provide that
		  the United States Postal Service shall maintain the number of officers and
		  employees necessary to meet its homeland security and natural disaster
		  assistance responsibilities, and for other purposes.
	
	
		1.Postal Service homeland
			 security responsibilitiesSection 101 of title 39, United States Code,
			 is amended by adding at the end the following:
			
				(h)As an employer, the Postal Service shall
				maintain a workforce of officers and employees necessary to meet its
				responsibilities with respect to homeland security, including the rapid
				residential delivery of medical countermeasures in the event of a biohazard
				attack against the United States, and natural disaster assistance.
				.
		
